Citation Nr: 1608639	
Decision Date: 03/03/16    Archive Date: 03/09/16

DOCKET NO.  06-32 005A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for left knee disability, to include as secondary to service-connected right knee disability.

2.  Entitlement to service connection for right hand/right wrist disability, to include as secondary to service-connected right knee disability.

3.  Entitlement to service connection for right hip disability, to include as secondary to service-connected right knee disability.

4.  Entitlement to service connection for back disability, to include as secondary to service-connected right knee disability.

5.  Entitlement to service connection for right shoulder disability, to include as secondary to service-connected right knee disability.

6.  Entitlement to a rating in excess of 10 percent for post-operative residuals of right knee meniscectomy.

7.  Entitlement to an initial rating in excess of 10 percent for right knee osteoarthritis.

8.  Entitlement to an initial rating in excess of 10 percent for right knee scar.


REPRESENTATION

The Veteran is represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel


INTRODUCTION

The Veteran served on active duty from May 1977 to June 1981.  The issue of entitlement to service connection for a left knee disability comes before the Board of Veterans' Appeals (Board) on appeal from a May 1983 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  The other above-captioned issues come before the Board on appeal from November 2005 and July 2006 rating decisions.  

In the January 2015 remand, the Board referred to the RO an issue of entitlement to service connection for a cervical spine disability, including right upper extremity neurological manifestations.  To date, this issue has not been 

considered by the RO and, thus, the Board does not have jurisdiction to consider it herein.  The Board is again referring this issue to the RO for appropriate action.  38 C F R § 19.9(b) (2015).


REMAND

Left Knee, Right Hand/Wrist, Right Hip, Back, and Right Shoulder

In the January 2015 remand, the Board directed the RO to provide the Veteran with a VA examination to ascertain whether any found left knee, right hand/wrist, right hip, back, and/or right shoulder disability or disabilities was/were (a) incurred in or due to his active duty; or (b) caused or aggravated by a service-connected disability.  The Board specifically instructed the examiner to provide a complete rationale for any opinion rendered.

In March 2015, the Veteran underwent VA examinations.  Thereafter, the examiner rendered etiological opinions in April and May 2015.  The April 2015 opinions concerned direct service connection and each was as follows:

The claimed condition was less likely than not (less than 50 [percent] probability) incurred in or caused by the claimed in-service injury, event or illness.

Rationale:  There is no evidence of any connection.  There is no clearly documented continuum of care from service until [disability specific date].

There was no severe injury in service that could have permanently worsened the condition beyond its natural progression.  The natural progression is often worsening over the years due to the stress of normal physical daily activities.

In May 2015, the examiner provided the same supplemental opinion for each disability, which is as follows:

The [disability] claimed was less likely than not (less than 50 [percent] probability) caused or aggravated by the claimed in-service injury, event or illness beyond its natural progression.

Rationale:  There is no evidence of any connection.  There is no clearly documented continuum of care from service until [disability specific date].

The above-cited opinions are conclusory because the underlying rationales fail to explain why a "clearly documented continuum of care" is necessary in order for there to be an etiological relationship between the Veteran's active duty or service-connected disability and the claimed disabilities.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (finding that the articulated reasoning enables the Board to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion).  Moreover, the examiner's opinions were entirely predicated on the absence of this "clearly documented continuum of care," which ignores the Veteran's lay assertions.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury, but relied on the service treatment records to provide a negative opinion).  Further, the examiner's May 2015 opinions confuse direct and secondary service connection.  Consequently, the Board finds that the March 2015 VA examinations, with the April and May 2015 opinions, are inadequate.  Consequently, the Board finds that a remand is required in to provide the Veteran with another VA examination.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that RO compliance with remand directives is not optional or discretionary, and the Board errs as a matter of law when it fails to ensure compliance).


Right Knee

In July 2015, the RO issued a rating decision wherein it proposed to reduce the rating assigned to the Veteran's service-connected right knee osteoarthritis.  To date, the proposed reduction has not been effectuated by the RO and the RO has not made a determination that the already assigned 10 percent rating will remain in effect.  As the disposition of this proposed reduction potentially affects the Veteran's right knee claims that are currently within the Board's jurisdiction, the Board finds that a remand is required in order for these claims to be considered contemporaneously.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision in the matter).

Accordingly, the case is remanded for the following action:

1.  The RO must undertake all appropriate actions regarding the referred claim of entitlement to service connection for cervical spine disability, including right upper extremity neurological manifestations.

2.  The RO must provide the Veteran with a VA examination to assess his left knee, right hand/wrist, right hip, right shoulder, and back.  The Veteran's electronic claims file and a copy of this remand must be provided to and reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The examiner must review and specifically discuss the Veteran's assertions as to in-service events/injuries and the post-service course of each disability.  After a thorough review of the evidence, the examiner must provide an opinion as to:

(a) whether any currently or previously diagnosed left knee, right hand/wrist, right hip, right shoulder, and/or back disorder was incurred in or due to his active duty; AND

(b) whether any currently or previously diagnosed left knee, right hand, right hip, right shoulder, and back disorder was caused or aggravated by a service-connected disability.

The examiner is advised that "aggravation" is defined as a permanent worsening of a disability beyond its natural course.

A complete rationale for all opinions must be provided.  A complete rationale is not simply a restatement of the evidence or stating an opinion, but must include the application of medical analysis to the relevant evidence and a discussion of that application.  The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

3.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the associated claim(s).  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

4.  The RO must address the pending proposal to reduce the rating assigned to the Veteran's service-connected right knee osteoarthritis.

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraph above, the Veteran's claims must be re-adjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he received further notice; however, he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

